United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3356
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Arkansas.
Benjamin F. Shipley, Jr.,                *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: January 7, 1998
                                Filed: January 12, 1998
                                    ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       After Benjamin Shipley pleaded guilty to armed bank robbery, the district court1
sentenced him to life imprisonment under 18 U.S.C. § 3559(c)(1)(A)(I) (requiring
mandatory sentence of life imprisonment for certain violent felons). For reversal,
Shipley contends section 3559(c)(1)(A)(I) violates his Fifth Amendment rights to equal
protection and due process, as well as his Eighth Amendment right to be free from cruel
and unusual punishment. We affirm Shipley’s sentence.



      1
      The HONORABLE H. FRANKLIN WATERS, United States District Judge for
the Western District of Arkansas.
      Shipley’s equal protection and Eighth Amendment contentions are foreclosed by
United States v. Farmer, 73 F.3d 836, 839-41 (8th Cir.), cert. denied, 116 S. Ct. 2570
(1996), and we also reject his due process challenge. See United States v. Washington,
109 F.3d 335, 338 (7th Cir.) (§ 3559(c)(10(A)(i) does not violate due process), cert.
denied, 118 S. Ct. 134 (1997); cf. United States v. Prior, 107 F.3d 654, 658 (8th Cir.
1997) (upholding 21 U.S.C. § 841(b)(1)(A)(viii) against due process attack).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-